Clark, C. J.
Plaintiff filed bill in aid of execution against his judgment debtors, defendants Joseph A. Hespel and Mary E. Hespel, and joined as a defendant Azelma Claeys, to whom Mrs. Hespel, a sister, had conveyed certain real estate, the conveyances being challenged as in fraud of plaintiff. The trial court found a consideration for the transfers fully equal to the value of the property, and decree dismissing the bill followed. Plaintiff has appealed.
The issue is of fact. There is conflict, but the preponderance of evidence establishes that Mrs. Hespel borrowed sums of money from her sister, giving notes therefor, and that the sister was a creditor to an amount equal to the value of the property conveyed, and that the conveyances were to meet such demands. We are not moved to disturb the finding of the trial court.
Affirmed, with costs to appellees.
McDonald, Potter, Sharpe, North, Fead, Wiest, and Butzel, JJ., concurred.